Department of Health and Human Services
DEPARTMENTAL APPEALS BOARD

Civil Remedies Division

Jerry K. Pearson, M.D.,
(NPI: 1043252166),

Petitioner
v.
Centers for Medicare and Medicaid Services.
Docket No. C-12-1278
Decision No. CR2750
Date: April 8, 2013
DECISION

Wisconsin Physicians Service (WPS), an administrative contractor acting on behalf of the
Centers for Medicare and Medicaid Services (CMS), determined that Petitioner was not
eligible for enrollment in the Medicare program earlier than March 20, 2012, and that
Petitioner could not submit claims for payment of services performed or delivered earlier
than February 19, 2012. Petitioner appealed. For the reasons stated below, I affirm
WPS’s determination.

I. Case Background and Procedural History

On March 20, 2012, WPS received Petitioner’s Medicare enrollment application. CMS
Ex. 1, at 1; CMS Ex. 2, at 1. On June 11, 2012, WPS approved Petitioner’s Medicare
enrollment application with an effective date of March 20, 2012 and a retrospective
billing date of February 19, 2012. CMS Ex. 2.

By letter dated June 30, 2012, Mecosta Health Services (MHS), on behalf of Petitioner,
requested reconsideration of his effective date. CMS Ex. 3. In an August 21, 2012
reconsideration determination, WPS affirmed its initial decision concerning Petitioner’s
effective date and explained that Petitioner’s valid approvable application was received
on March 20, 2012, and that 30 days prior to receipt was February 19, 2012. CMS Ex. 5,
at 2. By letter dated September 6, 2012, Petitioner timely filed a request for a hearing
with the Departmental Appeals Board, Civil Remedies Division.

Following my October 5, 2012 Acknowledgment and Initial Docketing Order, CMS filed
seven exhibits (CMS Exs. 1-7), listed two witnesses, and provided declarations from
these witnesses. Petitioner filed nine exhibits (P. Exs. 1-9), listed four witnesses, and
provided declarations from two of its witnesses. I convened a prehearing conference by
telephone on February 12, 2013. During the conference, the parties agreed to submit this
case on the written briefs and I set a briefing schedule.

The parties filed their Initial Briefs on March 8, 2013. Along with Petitioner’s Initial
Brief, Petitioner attached a document labeled Exhibit A. Answer Briefs were timely
filed. CMS objects to P. Exs. 1, 2, 8, 9, and P. Ex. A. I rule on CMS’s objection below.
I decide this case based on the written record.

II. Discussion
A. Issue

Whether CMS had a legitimate basis for finding that March 20, 2012, was the effective
date for Petitioner’s Medicare enrollment and that Petitioner could retrospectively bill for
services rendered to Medicare beneficiaries only on or after February 19, 2012?

B. Findings of Fact, Conclusions of Law, and Analysis’

The Social Security Act authorizes the Secretary of Health and Human Services
(Secretary) to promulgate regulations governing the enrollment process for providers and
suppliers in the Medicare program.” 42 U.S.C. §§ 1302, 1395cc(j). Under the
Secretary’s regulations, a provider or supplier who seeks billing privileges under
Medicare must “submit enrollment information on the applicable enrollment application.
Once the provider or supplier successfully completes the enrollment process ... CMS
enrolls the provider or supplier into the Medicare program.” 42 C.F.R. § 424.510(a).

* My findings of fact and conclusions of law are set forth in italics and bold font.

> A “supplier” furnishes services under Medicare, and the term supplier applies to
physicians and other nonphysician practitioners and facilities that are not included within
the definition of the phrase “provider of services.” 42 U.S.C. § 1395x(d).
1. WPS received Petitioner’s completed applications on March 20,
2012.

MHS, on behalf of Petitioner, sent in completed and signed enrollment and reassignment
application forms on March 16, 2012. P. Ex. 8, at 95. WPS acknowledged receiving
these application forms on March 20, 2012. CMS Ex. 1, at 1; CMS Ex. 2, at 1.
Therefore, the evidence of record supports the factual finding that WPS received
Petitioner’s enrollment and reassignment applications on March 20, 2012.

2. WPS properly concluded that Petitioner’s enrollment and
reassignment of Medicare benefits was effective on March 20, 2012,
with a retrospective billing period commencing on February 19,
2012.

WPS determined that Petitioner’s effective billing date or retrospective billing period was
February 19, 2012. CMS Ex. 2, at 1. WPS indicated that “[t]his effective billing date is
based on 30 days prior to the filing date [of March 20, 2012].” CMS Ex. 2, at 1; see also
CMS Ex. 5, at 1-2.

The Secretary’s regulations provide that the effective date of enrollment of physicians is
“the later of the date of filing of a Medicare enrollment application that was subsequently
approved by a Medicare contractor or the date an enrolled physician . . . first began
furnishing services at a new practice location.” 42 C.F.R. § 424.520(d) (emphasis
added). The “date of filing” is the date that the Medicare contractor “receives” a signed
provider/supplier enrollment application that the Medicare contractor is able to process to
approval. 73 Fed. Reg. 69,726, 69,769 (Nov. 19, 2008); see also Caroline Lott Douglas,
PA, DAB CR2406, at 5-7 (2011), Rizwan Sadiq, M.D., DAB CR2401, at 5 (2011).
Because WPS received a complete, approvable application from Petitioner on March 20,
2012, WPS properly determined this date as Petitioner’s effective date.

The regulations applicable to this case permit limited retrospective billing for physician
services provided to Medicare beneficiaries for up to 30 days before the effective date of
enrollment. 42 C.F.R. § 424.521(a). Thus, WPS correctly determined, based on a March
20, 2012 date of filing, that the enrollment effective date is March 20, 2012, and
Petitioner could retrospectively bill for services provided to beneficiaries beginning on
February 19, 2012.

3. Petitioner’s presentation of new evidence is precluded by 42 C.F.R.
§§ 498.56(e) and 405.874(c).

Petitioner does not dispute that 42 C.F.R. § 424.520(d) means that the effective date for a
Medicare enrollment application is the date of filing. P. Br. at 5. However, Petitioner
asserts that he submitted a completed earlier Form CMS-855I and CMS-855R on
December 5, 2011. P. Br. at 4. Petitioner argues that the earlier submission date should
entitle him to an earlier enrollment.

Petitioner provided the following factual summary and chronology in support of his case.
MHS is wholly owned by Mecosta County Medical Center (MCMC). MHS also does
business as MHS Surgical Specialists. MHS Surgical Specialists employs Dr. Pearson.
On October 1, 2011, MHS and MHS Surgical Specialists submitted change-of-ownership
forms to CMS in order to bring those entities under the umbrella of MCMC. As a result
of the change of ownership all the physicians working for these entities, including Dr.
Pearson, had to file new reassignment forms, Form 855Rs. In October 2011, most of the
physicians submitted their Form 855Rs to CMS. However, Dr. Pearson was on vacation
and was unavailable to sign his reassignment form. Dr. Pearson signed the reassignment
form on November 8, 2011. P. Ex. 1. Terri Underhill, a coder at MHS, states in her
affidavit that she received Dr. Pearson’s reassignment form in late November or early
December 2011. Ms. Underhill does not explain the lengthy delay between the date Dr.
Pearson signed the reassignment form and her receipt of the form other than to state that
Dr. Pearson was located in another building and all correspondence was sent through
internal mail. Ms. Underhill states that she was “anxious” to receive the reassignment
form since it had not been sent with all the other physician’s forms in October of 2011.
Upon receipt of Dr. Pearson’s form, Ms. Underhill placed it in a certified mail envelope
and sent it to WPS by placing it in MHS’s internal mail system to be posted. She states
she posted another mailing to WPS also in late November or early December 2011.

Ms. Underhill attaches two certified mail receipts from WPS to her affidavit as evidence
of her mailings. P. Ex. 2; P. Ex. 8. She states that she is confident that Dr. Pearson’s
application was in one of those two mailings. P. Ex. 8; P. Ex. 9. As Petitioner states in
his brief, “WPS admittedly misplaced something from Dr. Pearson’s employer and there
are no documents missing other than Dr. Pearson’s original application.” P. Br. at 12
(emphasis in original).

Laurie Schafer, the Executive Director of MHS, states that CMS initially rejected almost
all the physician’s October 2011 reassignment forms because CMS did not recognize that
the reassignment forms were linked to the change of ownership forms. On March 16,
2012, the change of ownership was approved by CMS. Therefore, in March 2012, a
second set of applications were submitted for all the physicians, including Dr. Pearson.
CMS ultimately approved all the physicians, except Dr. Pearson, with effective dates of
October 1, 2011, the date of the original submissions. P. Ex. 9.

CMS provides two affidavits. Kim Richmond, the Manager of the Provider Enrollment
Department at WPS, states that the first application that WPS received from Dr. Pearson
was on March 20, 2011. Mr. Richmond asserts that there is no record of receiving an
earlier application from Dr. Pearson signed November 8, 2011. Mr. Richmond agrees
that two certified mail packages were received from MHS on December 5, 2011. It is
agreed by the parties that one package had documents not relevant to Petitioner. A
second certified mail package from MHS was received by the WPS mail room but was
never received by the WPS Provider Enrollment Department; its contents and final
whereabouts are unknown. CMS Ex. 6. Shawn Cook is the hearing officer who issued
the reconsideration decision related to Dr. Pearson’s application. Mr. Cook states that
that he received only a one-page letter requesting reconsideration and no other materials
connected with the reconsideration request. CMS Ex. 7. Therefore Petitioner’s
November 8, 2011 application, the certified mail receipt dated December 5, 2011, Ms.
Schafer affidavit, and Ms. Underhill’s affidavit were not provided to the Hearing Officer.

Section 498.56(e) precludes an ALJ from considering documentary evidence that had not
been presented to CMS prior to requesting a hearing, absent a showing of good cause for
submitting the new evidence for the first time at the ALJ-hearing level. Petitioner has
made a very weak attempt to demonstrate good cause for its failure to present such
evidence to CMS previously, which I find meritless.> Further, 42 C.F.R. 405.874(c)(5)
provides that the provider or supplier is precluded from introducing new evidence at
igher levels of the appeals process. Petitioner does not claim that it provided any new
documentary evidence with its reconsideration request even though it knew that the
effective date determination was based on the March 20, 2012 receipt of application date.
Indeed, the WPS hearing officer, Mr. Cook, affirmatively asserts that Petitioner did not
provide any new documentary evidence with its reconsideration request. It is clear that
the two certified mail receipts — and Petitioner’s argument based on them — are being
presented for the first time at the ALJ-hearing level.

Even if I were to consider the two certified mail receipts and the affidavits submitted by
Petitioner, this evidence merely shows that WPS received two packages from MHS on
December 5, 2011. One package definitely did not contain Dr. Pearson’s application.
The second package was received by the WPS mail room but it did not reach the WPS
Provider Enrollment Department. The contents of the second package are unknown. It is
only speculation that the second package contained Dr. Pearson’s approvable application
signed November 8, 2011. MHS itself has no independent record of what was in the
second package. Ms. Underhill explains that the purported initial application had Dr.
Pearson’s November 8, 2011 signature on it but that she did not receive it until late
November or early December. Ms. Underhill does not adequately explain the lengthy
delay in receiving the application from Dr. Pearson especially since she characterizes

In a weak attempt to establish good cause, Petitioner does argue that it was not aware
that the June 11, 2012 letter granting Dr. Pearson an effective date of March 20, 2012
was based on the receipt of Dr. Pearson’s application on March 20, 2012. Petitioner’s
argument is meritless because CMS’s June 11, 2012 letter states clearly in the first
sentence that “[w]e have approved your CMS 855 Medicare enrollment application,
which we received on 03/20/2012.” CMS Ex. 2.
herself as “anxious” to send it to WPS. The extended and unexplained delay between the
date of Dr. Pearson’s signature, November 8, 2011, and the date WPS received the
misplaced package on December 5, 2011, makes Petitioner’s claim doubtful in light of
the significant attenuation of any link between the two events. Additionally, I conclude
that the language used by Ms. Underhill in her affidavit is less than definite and is merely
speculative. Ms. Underhill concludes that she has “no reason to doubt” that Dr.
Pearson’s application was sent to WPS in late November or December 2011 and that
WPS’s receipt of two certified mail packages on December 5, 2011 “is consistent with
when I mailed Dr. Pearson’s application and I am confident that one of these two
certified mail envelopes contained” his application. P. Ex. 9, at 3. These statements by
Ms. Underhill are far from definite and do not show that WPS received an approvable
application from Dr. Pearson on December 5, 2011.

4. Tam unable to grant Petitioner’s request for an earlier effective date
based on equitable estoppel.

Petitioner essentially argues that WPS lost his application that was mailed in 2011. It is
undisputed that MHS sent two packages to WPS and the two packages were received by
the WPS mail room as evidenced by the certified mail receipts, however only one
package was received by the Provider Enrollment Department. Petitioner asserts that the
contents of the missing or lost package must contain his application.

Petitioner’s arguments amount to a claim of equitable estoppel. It is well-established by
federal case law, and in Board precedent, that: (1) estoppel cannot be the basis to require
payment of funds from the federal fisc; (2) estoppel cannot lie against the government, if
at all, absent a showing of affirmative misconduct, such as fraud; and (3) I am not
authorized to order payment contrary to law based on equitable grounds. See, e.g., Armin
Aalami Harandi, DAB CR2682 (2013); Office of Personnel Mgmt. v. Richmond, 496
U.S. 414 (1990); Heckler 467 U.S. at 51; Oklahoma Heart Hosp., DAB No. 2183, at 16
(2008); Wade Pediatrics, DAB No. 2153, at 22 n.9 (2008), aff'd, 567 F.3d 1202 (10th
Cir. 2009). Petitioner does not allege any affirmative misconduct here and I cannot grant
the relief that Petitioner requests.

II. Conclusion

WPS’s determination that Petitioner’s effective date of enrollment is March 20, 2012,
with a 30-day retrospective billing period commencing on February 19, 2012, is affirmed.

/s/
Richard J. Smith
Administrative law Judge

